Per Curiam.
The ruling purpose of the testator was to produce equality of distribution. He declares that " each child or grandchildren (the children of a deceased child) shall receive as much as shall make it, or them, equal to that one of the seven which has received most.” Particular expressions that would stand in the way of this, are to be construed in subordination to it, or disregarded. The words, “ so much as at my death shall stand charged,” were not intended to give effect to an unfounded charge that would defeat his proclaimed intent. "He was providing for actual circumstances not merely as they then stood, but as they might stand after-wards. His will was not made in expectation of immediate death; he lived five years beyond its date; and the final state of the entries might be expected to be determined, like the final accomplishment of all other testamentary purposes, by accident. , He might, doubtless, have peremptorily directed thq. book, in whatever condition found at his death, to be taken for conclusive proof of the state of the accounts ; but he has not done so, and we are not to intend that he meant to leave the adjustment of the shares of his offspring to the arbitrament of chance.
Decree affirmed.